Citation Nr: 9927796	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-46 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a left femur fracture, currently rated as 30 
percent disabling. 

2.  The propriety of the initial 10 percent disability rating 
assigned for service-connected lumbosacral spine arthritis. 



REPRESENTATION

Appellant represented by:	David M. Hass, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel



INTRODUCTION

The veteran had active service from August 1955 to March 
1958.  

This appeal arises from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston Massachusetts, which granted service connection for 
a low back condition secondary to a service connected 
fractured femur and assigned a noncompensable rating.  That 
rating decision also denied a claim for an increased rating 
for residuals of a fractured femur, then rated as 10 percent 
disabling.  A claim of service connection for a left knee 
condition secondary to the femur fracture was also denied.  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution of the claim. 

In September 1994, the veteran, through his representative, 
submitted a notice of disagreement with that part of the 
rating decision concerning the evaluations of the left femur 
and the low back disability.  A statement of the case was 
issued in October 1994 addressing those two issues and the 
veteran perfected his appeal in December 1994.

In subsequent RO rating decisions higher ratings were 
assigned for the disabilities on appeal.  Inasmuch as higher 
evaluations are potentially available for the left femur 
fracture, and the veteran has expressed continued 
dissatisfaction with the rating assigned, the Board will 
consider entitlement to an increased rating for the entire 
appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Because the veteran has appealed the initial rating assigned 
for lumbosacral arthritis, the Board must consider the 
initial rating and the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, (1999).  


FINDINGS OF FACT

1.  All evidence necessary for equitable disposition of the 
veteran's claims has been obtained by the RO.

2.  Residuals of a left femur fracture are currently 
manifested by malunion of the femur with marked hip 
disability. 

3.  Neither left hip ankylosis nor non-union of the left 
femur is shown.

4.  Additional functional impairment approximating left hip 
limitation of flexion to 10 degrees is not shown.

5.  Shortening of the left leg by at least three inches is 
not shown. 

6.  A left leg incision scar is well healed, non-tender, and 
does not result in any functional impairment.

7.  The veteran's service-connected lumbosacral spine 
arthritis was manifested by functional impairment 
approximating severe lumbosacral strain. 


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for 
residuals of a left femur fracture are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.71 Plate II, 4.71a, Diagnostic Codes 
5252, 5255, 5275 (1998).

2.  The criteria for a 40 percent rating for arthritis of the 
lumbar spine are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5292, 5295 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the issues on 
appeal are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  When a veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained and that no further assistance to the 
veteran with respect to this claim is required to comply with 
38 U.S.C.A. § 5107(a).

I.  Factual Background

The veteran's service medical records indicate that he 
suffered a simple fracture of the upper third of the left 
femur when his jeep overturned and pinned his thigh to the 
ground.  Initial reports note that he suffered laceration 
wounds of both hands and forearms and a closed fracture at 
the proximal third of the left femur.  He underwent open 
reduction of the femur, fixation with non-absorbable material 
and with an intramedullary nail, and was reportedly 
hospitalized for 154 days.  The surgery left a 71/2  inch scar 
on the left lateral upper thigh.  A year later, a fixation 
device was removed because of complaint of aching pain in the 
left hip for the entire year.  The separation examination 
report notes that the veteran walked with a limp, had limited 
leg flexion of 90 percent, and had a 61/2 inch scar.

During an August 1961 VA examination, the veteran complained 
of left leg and left hip pain and stiffness, frequent back 
aches, and that standing exacerbated those conditions.  X-
rays showed an intramedullary rod extending from just below 
the trochanteric region to the supracondylar area.  The 
fracture itself was healed in good alignment.  The examiner 
found that the left leg was 11/2 inches shorter than the right 
and that there was a one-inch atrophy of the left thigh.  The 
knee lacked 15 degrees of flexion, but there was no other 
deformity.  The lumbosacral spine was negative on 
examination.  The diagnosis was that of residuals of a left 
femur fracture and open reduction.  

A September 1961 rating decision indicates that service 
connection was established for residuals of a left femur 
fracture with 11/2 inch shortening of the leg.  A 10 percent 
rating was assigned under Diagnostic Code 5275.  Service 
connection for the back was denied.  

A September 1966 VA examination report notes hip flexion to 
80 degrees, pain on rotation and shortening of left leg.

In September 1993, the veteran requested an increased rating.  
He also requested service connection for the left knee and 
for his back on a secondary basis.  In October 1993, he 
reported that his shortened left leg had caused problems with 
his knee, back and, more recently, his neck.  He reported 
that he was seeing a physician for the knee and back.  He 
subsequently reported that Dr. Edward Gogel had treated him 
at Harvard Community Health Center.

The RO received treatment reports from the Harvard Community 
Health Center in December 1993.  These reports indicate 
treatment for various conditions from 1991 to 1993.  
Complaints of low back, neck and knee pain are shown in 1993.  
X-rays showed minimal lumbar spine osteoarthritis in October 
1993.  

VA outpatient reports received at the RO in January 1994 
indicate that the veteran was seen for pain in the left knee, 
hip, and low back.  In November 1993, he reported years of 
backaches and three months of knee and neck pain.  The 
examiner noted that the knees were stable with full range of 
motion and no effusion.  The diagnostic impressions were 
possible degenerative joint disease of the knees and obesity.  
According to a November 1994 report, the veteran reported 
that he had felt left knee, hip and low back symptoms for 
years.  Radiating low back pain and left knee pain had been 
intermittent for years. 

The September 1994 RO rating decision from which this appeal 
is taken indicates that a 10 percent evaluation for the left 
femur was continued under Diagnostic Code 5275-5255.  The 
decision indicates that no knee disability was shown on the 
recent examination and some minimal low back arthritis was 
related to the femur fracture.  The RO also established 
service connection for arthritis of the lumbosacral spine and 
assigned a noncompensable rating under Diagnostic Code 5003-
5295.

A Subsequent September 1994 RO rating decision reflects 
consideration of the private medical evidence from Harvard 
Community Health Center.  The RO continued the noncompensable 
rating for osteoarthritis of the lumbosacral spine.

In December 1994, the veteran reported that he experienced a 
gradual increase in symptoms of the hips, back, knees and 
legs that had become more intense.  He reported that he lost 
work over the recent year or two because of the pain.  He 
felt that his shortened left leg had caused all of his 
symptoms.  He reported that, over the years, he had used a 
built-up left shoe and that he used Motrin and muscle 
relaxer.  He felt that his condition had lowered the quality 
of his life.  

In December 1994, the RO received a short note from the 
veteran's VA treating physician indicating that there was 
malunion of a left femur fracture that resulted "directly" 
in a 11/2 inch limb length discrepancy and greater trochanteric 
bursitis.  The doctor also reported that the malunion 
"indirectly" resulted in chronic neck pain and chronic knee 
pain.  

In February 1995, the veteran testified before an RO hearing 
officer that his active duty separation examination showed 
that the pelvis, hips and the shortened left leg had already 
affected the low back.  He testified that he wore a built-up 
shoe but still limped, even with the shoe.  He reported 
reduced range of motion in the left knee and left knee 
shakiness that he felt was probably caused by left leg 
fatigue.  He also reported burning left thigh pain.  He 
reported that he could bend down but it took longer to return 
to upright.  He testified that he took Motrin and Tylenol for 
back pain that seemed to go up and down the back.  He 
recalled that his doctors had told him that losing weight 
would be the best treatment.  He clarified that the Jamaica 
Plain VA Medical Center had issued him his built-up shoes and 
that Harvard Community Health treated his high blood 
pressure.  He reported that lying on his left side caused hip 
pain.  He recalled that during active service two pins were 
put in the femur but one of them was removed about a year 
later.  He also recalled that his VA doctor gave an injection 
into the hip for pain during the previous December.  At the 
hearing, the veteran's representative argued for separate 
ratings for the left knee and left hip.  

In February 1995, the RO received additional VA outpatient 
reports indicating treatment during 1994 and 1995.  A January 
1994 report notes that X-rays showed moderate osteoarthritis 
of the left knee and early osteoarthritis of the right knee.  
Knee and low back pain were noted.  A March 1994 VA pelvis X-
ray report indicates no significant abnormality within the 
pelvis or hips.  It also notes that the left greater 
trochanter was positioned superior to the right with slightly 
irregular contour and questioned whether the veteran had ever 
had an intertrochanteric fracture.  Hip, back and knee pain 
were noted at various other times.  A December 1994 X-ray 
showed malunion of the femur fracture site.  

In July 1995, the RO assigned a 20 percent rating for 
residuals of left femur fracture with 11/2 inch shortening 
affecting the left hip and left knee under Diagnostic Codes 
5255 and 5275.

In June 1996, the RO received additional VA outpatient 
reports reflecting treatment during 1994, 1995 and 1996.  
Among these reports were Harvard Community Health Plan 
reports of hospitalization in 1995 for congestive heart 
failure.  Continued low back pain was shown during the 
treatment period.  A November 1995 VA report notes bilateral 
hip pain.  An April 1996 VA report notes sciatic notch 
tenderness with no spasm.

An August 1996 VA bones examination report notes that the 
veteran had not worked since March 1995 due to a heart 
condition.  Prior to that he had been an airline ground-crew 
member.  The examiner noted that the veteran walked with a 
limp, had trouble climbing and descending stairs with low 
back, left buttock and bilateral knee pain.  He was not able 
to walk more than 11/2 blocks without stopping.  He took 
Tylenol.  On examination, the pelvis was noticeably lower on 
the left.  There was tenderness over the left low back region 
and in the left sciatic notch.  Flexion of the lumbar spine 
was restricted to 45 degrees.  Right and left lateral bending 
was to 10 and 20 degrees, respectively.  He could walk on his 
heels and toes.  Neurological examination of the lower 
extremities was grossly normal.  A nine-inch surgical scar 
was present.  The left leg was 11/2 inches shorter than the 
right.  Right hip range of motion was from 30 degrees to 90 
degrees.  Internal rotation was to zero degrees and external 
rotation was to 20 degrees.  The knees had full range of 
motion but there was osteophyte formation on the left.  The 
diagnoses were status post operative open reduction, internal 
fixation of the left femur with leg shortening; secondary 
degenerative changes of the lumbar spine; and, questionable 
early arthritis of both knees.  August 1996 X-rays showed 
extensive pagetoid changes in the left femur.  The 
lumbosacral spine was normal with minimal scoliosis of the 
lumbar spine concave to the left.

In January 1997, the RO assigned a 10 percent rating under 
Diagnostic Code 5295-5003 for arthritis of the lumbosacral 
spine, effective from September 1993, on the basis of painful 
motion of the joint.

In September 1997, the veteran reported worsening symptoms 
and cramping in his toes.  He reported increasing wrist pain 
and recalled that he injured both wrists in the accident of 
1956.  He also reported private medical treatment from Dr. 
DeMichele and continued VA treatment.

A September 1997 RO development letter to Dr. DeMichele was 
returned to the RO as undeliverable.

In September 1997, the RO received additional VA outpatient 
reports noting ongoing treatment during 1997.  Non-insulin 
dependent diabetes mellitus was noted.  

A September 1997 VA bones examination report notes that the 
only new development was a sensation of cramping toes.  The 
examiner noted that there was no real cramping of the toes, 
just sensations of toe cramping.  Examination of the back 
revealed no changes from the previous examination except that 
there was tenderness in the left low lumbar spine, and right 
and left lateral bending were to 10 and 20 degrees, 
respectively.  Range of motion of the left hip was from 30 
degrees to 90 degrees, with zero degrees of internal rotation 
and 20 degrees of external rotation.  X-rays showed moderate 
scoliosis and mild degenerative changes of the lumbar spine.  
The diagnoses were mild degenerative changes of the lumbar 
spine with restriction of motion; status postoperative open 
reduction-internal fixation of a left femur fracture with 
residual 11/2 inch shortening of the leg; and toe cramping of 
unknown etiology.  

In a March 1998 RO rating decision, a 20 percent rating for 
residual of a left femur fracture was continued, a 10 percent 
rating for arthritis of the lumbosacral spine was continued, 
and service connection was denied for a hip, bilateral knee, 
and bilateral wrist disorder.

Subsequently, the RO received letter dated in February 1998 
from the veteran's VA treating doctor to the effect that the 
veteran had a malunion of the femur, trochanteric bursitis, a 
shorter leg, left knee arthritis, and back pain due to the 
left femur fracture.  

The RO also received treatment notes from Dr. DeMichele 
indicating that in June 1997 the veteran could flex the 
lumbar spine to 60 degrees, extend to 15 degrees.  There was 
a positive straight leg-raising test at 80 degrees, 
bilaterally, but worse on the left.  The diagnosis was left 
lumbar radiculopathy with degenerative disc disease at L4-5.

In July 1998, the RO assigned a 30 percent rating under 
Diagnostic Code 5275-5255 for residuals of a left femur 
fracture, effective September 1993, on the basis of malunion 
of the femur with hip or knee disability.  In a cover letter 
dated in July 1998, the RO erroneously informed the veteran 
that a 40 percent rating had been assigned for residuals of a 
left femur fracture; however, the cover correctly notes that 
the combined overall evaluation was 40 percent.

II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1 (1998); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.

An illustrated standardized description of ankylosis and 
joint motion measurement is provided at 38 C.F.R. § 4.71, 
Plate II.  The anatomical position is considered as 
0 degrees.  Normal hip flexion is to 125 degrees.  Normal hip 
abduction is to 45 degrees.  See 38 C.F.R. § 4.71 (1998).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated under the appropriate code for limitation 
of motion.  When however the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  In the absence of 
limitation of motion, it may be rated no higher than 
20 percent where there is X-ray evidence of involvement of 
two or more major joints and two or more minor joint groups 
and there is occasional incapacitating exacerbation.  See 
38 C.F.R. § 4.71a, Diagnostic Code  5003 (1998). 

A.  Residuals of Left Femur Fracture

The RO initially rated the service-connected residuals of 
left femur fracture under Diagnostic Code 5275 (for 
shortening of the lower extremity) and later recoded the 
disability under Diagnostic Code 5275-5255 (to reflect 
malunion of the femur).  The Board notes that Diagnostic Code 
5255 offers a higher evaluation although it does not appear 
to contemplate all of the relevant symptoms.  Therefore, the 
Board will rate the veteran's disability under Diagnostic 
Codes 5255 for the hip, and discuss alternate diagnostic 
codes that potentially could apply to this case.  

The residuals of the left femur fracture are currently 
manifested by malunion of the femur.  Also shown are 
trochanteric bursitis, left leg shortness by 11/2 inches, gait 
disturbance, and a well healed surgical scar.  Range of 
motion of the left hip is from 30 degrees to 90 degrees with 
zero degrees internal rotation and 20 degrees external 
rotation.  Pagetoid changes of the left femur are shown on X-
rays, but no additional symptoms have yet been attributed to 
this.  The Board finds that the above symptoms produce marked 
left hip disability.

The RO has assigned a 30 percent rating for marked knee or 
hip disability under Diagnostic Code 5255.  A rating greater 
than 30 percent is warranted for fracture of the femur shaft 
or anatomical neck of the femur with nonunion and loose 
motion (80 percent); or, with nonunion but without loose 
motion, and with weight bearing preserved with the aid of a 
brace (60 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5255 (1998).  Although malunion of the left femur fracture is 
shown, the medical evidence does not indicate any non-union 
of the left femur fracture.  Because the medical evidence of 
record does not indicate nonunion of the femur fracture, a 
schedular rating under Diagnostic Code 5255 higher than the 
30 percent already assigned is not warranted.  This rating 
takes into consideration the limitation of motion of the left 
hip joint. 

Considering other potentially available diagnostic codes, the 
Board notes that higher ratings are available for ankylosis 
of the hip, however, that condition is not shown in this 
case.  A higher (40 percent) rating is available for 
limitation of flexion of the hip under Diagnostic Code 5252 
when flexion is limited to 10 degrees or less; however, 
limitation of motion to that extent is not shown.  See 
38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5252 
(1998).  

The Board has also considered whether the tenets of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202 
(1995), warrant the assignment of a higher rating.  The Board 
finds that any additional left hip impairment due to pain, 
fatigability, and incoordination does not approximate the 
criteria for a 40 percent rating under Diagnostic Code 5252 
and does not otherwise warrant a higher schedular rating.

Flail joint of the hip warrants an 80 percent rating under 
Diagnostic Code 5254; however, that condition is not shown.  
Shortening of the extremity by at least three inches warrants 
a 40 percent rating under Diagnostic Code 5275; however, 
shortening by at least three inches is not shown.

Considering a separate compensable evaluation for the 
incision scar, all reports appear to indicate that the scar 
is well healed, non-tender, and that it does not cause any 
functional impairment.  The Board does not find any symptoms 
that would warrant a compensable rating under Diagnostic 
Codes 7803 to 7805.

B.  Arthritis of the Lumbosacral Spine

The veteran's service-connected arthritis of the lumbosacral 
spine is currently rated 10 percent disabling under 
Diagnostic Codes 5003 and 5295.  Diagnostic Code 5295 
provides that a 20 percent evaluation is warranted when there 
is muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent evaluation is warranted for severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space.  A 40 percent evaluation is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.   See 
38 C.F.R. § 4.71a, Code 5295 (1998).  

Although the rating schedule does not illustrate or indicate 
the normal range of motion of the lumbar spine in lateral 
bending, the veteran can laterally bend only half as far to 
the right as compared to his ability to bend to the left.  
Therefore, the Board concludes that there is loss of lateral 
spine motion.  The medical evidence clearly shows tenderness 
in the low back area.  The veteran complained of radiating 
back pain.  Although muscle spasm is not shown on extreme 
forward bending, his limitation of motion in flexion appears 
to prevent extreme forward bending altogether.  

In considering whether the overall functional impairment 
caused by lumbar spine arthritis approximates the criteria 
for a 40 percent rating under Diagnostic Code 5295, the Board 
notes that there is some limitation of flexion.  There is 
loss of lateral spine motion and limitation of flexion to 60 
degrees; however, this does not appear to be "marked" 
limitation (although admittedly, the criteria for "marked" 
limitation are not provided by the rating schedule).  X-rays 
did show minimal osteoarthritis as early as October 1993. 

Although there was no clinical documentation of functional 
loss due to pain or weakness, fatigability or incoordination 
of the low back, the Board finds that, given the veteran's 
complaints, the disability picture approximates the criteria 
for a 40 percent rating under Diagnostic Code 5295.  Thus, 
when considering the provisions of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint, the criteria for a 40 percent rating pursuant to 
38 C.F.R. § 4.71a, including Diagnostic Code 5295, have been 
met.  See DeLuca v Brown, 8 Vet. App. 202 (1995).  

The Board will next consider whether a rating higher than 40 
percent can be assigned under any other potentially 
applicable diagnostic code.  Under Diagnostic Code 5292, the 
maximum schedular evaluation is 40 percent are available for 
limitation of motion of the lumbar spine. 

Diagnostic Code 5293 does provide a 60 percent evaluation for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  Although 
the evidence does show current disc involvement, the evidence 
simply does not show symptoms approximating severe recurring 
attacks of intervertebral disc syndrome with intermittent 
relief.  Thus, the Board must conclude that the criteria for 
a rating greater than 40 percent is not warranted under 
Diagnostic Code 5293. 

In the absence of evidence of, or of disability comparable 
to, residuals of vertebral fracture of the lumbar spine or 
ankylosis (i.e., complete bony fixation) of the lumbar spine, 
evaluation of the veteran's back disability under either 
Diagnostic Code 5285, 5286, or 5289, respectively, is not 
appropriate.

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disorder as 
prescribed in Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board finds that the veteran's service-connected disorder 
warrants a 40 percent rating for the entire course of this 
appeal.  At no time since he filed his claim, however, has 
the veteran's low back disorder been more than severely 
disabling.  Thus, the preponderance of the evidence is 
against an initial rating higher than 40 percent.

The Board also finds no evidence that the veteran's service-
connected residuals of left femur fracture or arthritis of 
the lumbosacral spine represent so exceptional or so unusual 
disability picture as to warrant the assignment of an 
evaluation in excess of those assigned on an extra-schedular 
basis.  In this regard, the Board notes that the veteran's 
service-connected disabilities are not shown to have 
significantly impacted his employment (beyond that which is 
contemplated in the ratings assigned).  Neither his left 
femur disability nor his lumbar spine arthritis has been 
shown to warrant frequent periods of hospitalization or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An evaluation greater than 30 percent for residuals of a left 
femur fracture is denied. 

A 40 percent schedular rating for arthritis of the lumbar 
spine is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

